Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2008                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  136147                                                                                                      Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 136147
                                                                    COA: 283166
                                                                    Isabella CC: 06-001391-FH
  VINCENTE LAMAR LIPSEY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 26, 2008
  order of the Court of Appeals is considered. We DIRECT the Isabella County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor should address the parties’ agreement, as part of
  the plea bargain, that the defendant’s sentence in this case would be imposed
  concurrently to the defendant’s paroled sentence(s). In particular, the prosecutor should
  address: (1) what the parties understood “concurrent” sentences to mean under these
  circumstances; (2) whether the 168 days’ jail credit toward the maximum sentence(s) for
  the defendant’s paroled sentence(s), as described by the Michigan Department of
  Corrections Record Specialist who testified on October 12, 2007, rendered the 2007
  sentence “concurrent” to the paroled sentence(s) within the meaning of the parties’ plea
  agreement; (3) whether the defendant received any jail credit, as a result of the plea
  agreement, that would not normally be afforded to a parolee who is returned to prison
  after being convicted of a new offense while on parole; and (4) in light of the answers to
  these questions, whether the term of the plea agreement requiring concurrent sentences
  was honored.

        The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2008                  _________________________________________
           d0916                                                               Clerk